          Case 1:19-cv-04144-CAP Document 1 Filed 09/13/19 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

STAN HARRIS,                                         Civil Action No.

     Plaintiff,

v.                                                   JURY TRIAL DEMANDED

WELLSTAR HEALTH SYSTEM, INC.,

     Defendant.


                         COMPLAINT FOR DAMAGES

        COMES NOW, Stan Harris (hereinafter “Mr. Harris” or “Plaintiff”), by and

through his undersigned counsel, and files his Complaint for Damages, and shows

the Court as follows:

                           NATURE OF COMPLAINT

                                          1.

        Plaintiff brings this action for damages, liquidated damages, and reasonable

attorneys’ fees for Defendant’s violation of his rights under the Family and

Medical Leave Act, 29 U.S.C. § 2601, et. seq. (hereinafter “FMLA”).




                                          1
         Case 1:19-cv-04144-CAP Document 1 Filed 09/13/19 Page 2 of 11




                          JURISDICTION AND VENUE

                                            2.

       Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. §§ 1331

and 1343, 42 U.S.C. § 12117, and 29 U.S.C. § 261(b).

                                            3.

       Defendant Wellstar Health System, Inc. (hereinafter “Defendant” or

“Wellstar”), does business in this judicial district. Additionally, the unlawful

employment practices alleged in this Complaint were committed within this

district. In accordance with 28 U.S.C. § 1391, venue is appropriate in this Court.

                                      PARTIES

                                            4.

       Plaintiff is a citizen of the United States of America and a resident of the

State of Georgia. Plaintiff is subject to the jurisdiction of this Court.

                                            5.

       Defendant is a domestic nonprofit corporation qualified and licensed to do

business in Georgia, and at all times material hereto has conducted business within

this District.




                                           2
        Case 1:19-cv-04144-CAP Document 1 Filed 09/13/19 Page 3 of 11




                                         6.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its Registered Agent, Leo Reichert, Esq., 793 Sawyer Road,

Marietta, GA 30062.

                                         7.

      Plaintiff is considered an “eligible employee” within the meaning of the

FMLA, 29 U.S.C. §2601 et seq.

                                         8.

      Defendant is an “employer” within the meaning of the FMLA, 29 U.S.C.

§2601 et seq, which includes a “successor in interest.”

                                         9.

      Plaintiff worked at least 1250 hours for Defendant within the 12 months

preceding his request for medical leave pursuant to the FMLA.

                                        10.

      Plaintiff was employed by Defendant for more than twelve (12) months.

                                        11.

      Plaintiff was employed by Defendant at a worksite with 50 or more

employees within 75 miles of that worksite.




                                         3
        Case 1:19-cv-04144-CAP Document 1 Filed 09/13/19 Page 4 of 11




                          FACTUAL ALLEGATIONS

                                        12.

      Defendant hired Plaintiff on or about May 22, 2017, as a Safety Manager

and Emergency Procurement Officer. Plaintiff was employed full-time.

                                        13.

      Plaintiff suffers from a serious medical condition and was under the care of a

physician and being treated for high blood pressure and a diagnosed heart

condition.

                                        14.

      At the request of his physician, Plaintiff submitted a request for FMLA leave

through Defendant’s normal channels on or about July 31, 2019.

                                        15.

      The requested FMLA leave was intended to address Plaintiff’s own medical

conditions.

                                        16.

      The same day, Plaintiff reported to work and worked the entire shift that he

was assigned.




                                         4
            Case 1:19-cv-04144-CAP Document 1 Filed 09/13/19 Page 5 of 11




                                          17.

       The following day, on August 1, 2019, Plaintiff was terminated from his

position. The reason given was job abandonment.

                                          18.

       Plaintiff had no history of discipline related to his job performance.

                                          19.

       Defendant was aware of Plaintiff’s health condition.

                                          20.

       Although Defendant purports to provide a legitimate non-discriminatory

reason for the suspending and, later, terminating Plaintiff’s employment, its reason

is false.

                              CLAIMS FOR RELIEF

                        COUNT I: FMLA INTERFERENCE

                                          21.

       Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                          22.

       Defendant is an ‘employer’ as defined by the FMLA.

                                          23.

       Plaintiff was an eligible employee under the FMLA.


                                           5
        Case 1:19-cv-04144-CAP Document 1 Filed 09/13/19 Page 6 of 11




                                        24.

      Plaintiff worked at least 1250 hours for Defendant within the 12 months

preceding his request for medical leave pursuant to the FMLA.

                                        25.

      Plaintiff was employed by Defendant for more than 12 months.

                                        26.

      Plaintiff was employed by Defendant at a worksite with 50 or more

employees within 75 miles of that worksite.

                                        27.

      Because Plaintiff was an eligible employee, Plaintiff was entitled to medical

leave and other protections pursuant to the FMLA, 29 U.S.C. § 2601, et seq.

                                        28.

      Plaintiff had a medical condition that required time off from work.

                                        29.

      Plaintiff had a serious medical condition as defined by the FMLA.

                                        30.

      Defendant received notice of Plaintiff’s need for protected medical leave for

his serious medical condition on July 31, 2019.




                                         6
           Case 1:19-cv-04144-CAP Document 1 Filed 09/13/19 Page 7 of 11




                                         31.

       Defendant terminated Plaintiff’s employment in retaliation for his exercising

his rights and to avoid having to accommodate Plaintiff’s rights to return to his

position.

                                         32.

       Defendant interfered with rights protected under the Family Medical Leave

Act, 29 U.S.C. § 2601, et seq., entitling Plaintiff to all appropriate relief under the

statute.

                                         33.

       The effect of Defendant’s actions has been to deprive Plaintiff of a job, as

well as income in the form of wages, health insurance, prospective retirement

benefits, social security, and other benefits due to him solely because of his right to

leave under the FMLA.

                                         34.

       As a result, Plaintiff is entitled to both equitable and monetary relief for

Defendant’s violation of the FMLA, specifically 29 U.S.C. § 2617(a)(1)(A) and

(B) – including, but not limited to, back pay, front pay or reinstatement, attorneys’

fees and costs of litigation.




                                          7
        Case 1:19-cv-04144-CAP Document 1 Filed 09/13/19 Page 8 of 11




                      COUNT II: FMLA RETALIATION

                                         35.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                         36.

      Defendant is an ‘employer’ as defined by the FMLA.

                                         37.

      Plaintiff was an eligible employee under the FMLA.

                                         38.

      Plaintiff worked at least 1250 hours for Defendant within the 12 months

preceding his request for medical leave pursuant to the FMLA.

                                         39.

      Plaintiff was employed by Defendant for more than 12 months.

                                         40.

      Plaintiff was employed by Defendant at a worksite with 50 or more

employees within 75 miles of that worksite.

                                         41.

      Because Plaintiff was an eligible employee, Plaintiff was entitled to medical

leave and other protections pursuant to the FMLA, 29 U.S.C. § 2601, et seq.




                                          8
          Case 1:19-cv-04144-CAP Document 1 Filed 09/13/19 Page 9 of 11




                                           42.

         Plaintiff had a medical condition that required he take time off from work.

                                           43.

         Plaintiff had a serious medical condition as defined by the FMLA

                                           44.

         Defendant received notice of Plaintiff’s need for protected medical leave for

Plaintiff’s serious medical condition.

                                           45.

         Defendant terminated Plaintiff’s employment one day after his request for

leave.

                                           46.

         Defendant’s termination of Plaintiff’s employment was causally related to

his attempt to exercise his rights to protected medical leave pursuant to the FMLA.

                                           47.

         Defendant’s termination of Plaintiff’s employment for alleged policy

violations constitutes unlawful retaliation against Plaintiff for his attempt to

exercise his rights to protected medical leave under the FMLA, in violation of 29

U.S.C. §2615(a).




                                            9
       Case 1:19-cv-04144-CAP Document 1 Filed 09/13/19 Page 10 of 11




                                        48.

      As a direct and proximate result of Defendant’s unlawful retaliation against

Plaintiff, Plaintiff has been damaged and is entitled to the relief set forth in the

Prayer for Relief below.

      WHEREFORE, Plaintiff judgment as follows:

      (a)          A declaratory judgment that Defendant has engaged in unlawful

                   employment practices in violation of the FMLA;

      (b)          Injunctive relief of reinstatement, or front pay in lieu thereof,

                   and prohibiting Defendant Wellstar Health System, Inc. from

                   further unlawful conduct of the type described herein;

      (c)          General damages for mental and emotional suffering caused by

                   Defendant’s misconduct;

      (d)          Punitive damages based on Defendant’s willful, malicious,

                   intentional,   and   deliberate   acts,   including   ratification,

                   condonation and approval of said acts;

      (e)          Special damages and/or liquidated damages for lost wages and

                   benefits and prejudgment interest thereon;




                                        10
       Case 1:19-cv-04144-CAP Document 1 Filed 09/13/19 Page 11 of 11




      (f)          Reasonable attorney’s fees and expenses of litigation with any

                   and all other costs associated with this action as provided by the

                   FMLA;

      (g)          Trial by jury as to all issues;

      (h)          Prejudgment interest at the rate allowed by law; and

      (i)          All other relief to which he may be entitled.


      Respectfully submitted the 13th day of September, 2019.

                                         BARRETT & FARAHANY

                                          s/ Ian E. Smith
                                         Ian E. Smith
                                         Georgia Bar No. 661492

                                         Attorney for Stan Harris

1100 Peachtree Street, N.E., Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 Facsimile
iesmith@justiceatwork.com




                                           11
